         Case 1:19-cr-00366-LGS Document 51 Filed 01/13/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     January 13, 2020


BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

       The Government writes to respectfully request that the Court exclude time under the
Speedy Trial Act until the February 27, 2020 conference, either due to the pendency of the
defendant’s pretrial motions—if the Court intends to hear oral argument on those motions—or, in
the event that it does not intend to hear oral argument, in the interests of justice based on the
complexity of the case.

        Following the adjournment of the initial conference from January 9 to February 27, 2020,
time is excluded until the next conference if the Court intends to hear oral argument on the
defendant’s pretrial motions. Under the Speedy Trial Act, if a motion requires oral argument, the
period leading up to the hearing is excluded under 18 U.S.C. § 3161(h)(1)(D), and then up to a 30-
day period following the hearing is excluded under 18 U.S.C. § 3161(h)(1)(H). However, if the
motion is decided on submission, up to 30 days are excluded following the filing of the last
submission on the motion under 18 U.S.C. § 3161(h)(1)(H). See, e.g., Henderson v. United States,
476 U.S. 321, 329-30 (1986); United States v. Shellef, 718 F.3d 94, 111 n.8 (2d Cir. 2013).

        Accordingly, if the Court intends to hear oral argument on the defendant’s pretrial motions
at the February 27, 2020 conference, time is excluded until such oral argument (and for up to 30
days thereafter while the motions remain under advisement). If, however, the Court does not
intend to hear oral argument, then time is excluded for up to 30 days following the December 20,
2019 submission of the defendant’s reply papers (i.e., accounting for the Martin Luther King Jr.
Day holiday, time will remain excluded until January 21, 2020, assuming the motions remain under
advisement until that date). 1

1
 By Order of the Court dated August 29, 2019 (Dkt. 29), time was also excluded until January 9,
2020, in the interests of justice under 18 U.S.C. § 3161(h)(7)(A).
         Case 1:19-cr-00366-LGS Document 51 Filed 01/13/20 Page 2 of 2
                                                                                        Page 2



        If the Court does not intend to hear oral argument, then the Government respectfully
requests that the Court exclude time until the February 27, 2020 conference in the interests of
justice under 18 U.S.C. § 3161(h)(7)(A) in light of the complexity of the case. See 18 U.S.C.
§ 3161(h)(7)(B)(ii); see also, e.g., Dkt. 37 at 16 (defense counsel noting that “To date, the
government has produced approximately 853,000 documents in discovery, equating to over
9,000,000 pages”); United States v. Raniere, No. 18 Cr. 204 (NG), 2018 WL 4471632, at *1
(E.D.N.Y. Sept. 18, 2018) (noting volume of discovery can justify exclusion of time under
§ 3161(h)(7)(B)(ii), citing cases).

       The Government contacted defense counsel seeking to ascertain the defendant’s position
on the requested exclusion, and was informed that the defense requests that the Court hear oral
argument on its pretrial motions on February 27, and consents to the exclusion of time on that
basis.

       Accordingly, the Government respectfully requests that the Court enter an order either
confirming the exclusion of time until the February 27, 2020 conference due to the pendency of
the defendant’s motions (if the Court intends to hear oral argument) or excluding time until the
conference in the interest of justice (if it does not).

       We thank you for your consideration of this request.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Attorney for the United States
                                            Acting Under Authority Conferred by
                                            28 U.S.C. § 515

                                        by: /s/ Paul M. Monteleoni
                                            Paul M. Monteleoni
                                            Douglas S. Zolkind
                                            Benet J. Kearney
                                            Assistant United States Attorneys
                                            (212) 637-2219/2418/2260

cc: Counsel of Record (via ECF)
